Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 30 should be amended to recite “…the first operation comprising outputting information…”.  
Claim 7 is objected to because of the following informalities:  line 30 should be amended to recite “…the first operation comprising outputting information”; line 32 should be amended to recite “…regarding a relationship…”; and line 34 should be amended to recite “…first counter conductive part[[,]] and a second resonance frequency…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation " the third direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is rejected due to its dependence on Claim 10.

Claim 18 recites the limitation " the DC voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seshia (U.S. Pat. Pub. 2015/0226762) in view of McNeil (U.S. Pub. No. 2009/0255339).
Regarding Claim 1, Seshia teaches a sensor (Fig. 6), comprising: a first detection element (Fig. 6, elements 110, 116, 122); and a processing part (elements 133, 135, 137, 155, 159, and 157), the first detection element including a base body (frame, paragraph [0088]), a first supporter fixed to the base body (flexures 116), a first movable part supported by the first supporter and separated from the base body (proof mass 110), the first movable part including a first movable base part (124) supported by the first supporter (124 is indirectly supported by 116), a second movable base part (top end supporter of top resonant element 122) connected with the first movable base part (connected to 124 via 122), a first movable beam including a first beam (122 top), and a second movable beam including a second beam (122 bottom), the first beam including a first end portion and a first other end portion (122 top has two ends), the first end portion being connected with the first movable base part (122 is connected to 124), the second beam including a second end portion and a second other end portion (122 bottom has two ends), the second end portion being connected with the first movable base part (122 is connected to 124), a first counter conductive part facing the first movable beam (top electrode 132), and a second counter conductive part facing the second movable beam (bottom electrode 132), the processing part being configured to perform a first operation, the first operation outputting information regarding an acceleration applied to the first detection element and a temperature of the first detection element based on a first signal obtained from the first counter conductive part and a second signal obtained from the second counter conductive35 part (paragraphs [0088]-[0090]).  
Seshia does not specifically teach the first other end portion being connected with the second movable base part and the second other end portion being connected with the second movable base part.  However, in the related art, Fig. 1 of McNeil teaches an accelerometer having beams (42, 44, 46, and 48) that are each attached between an anchor 28 and proof mass 34 (see paragraph [0018] of McNeil; the anchor 28 of McNeil is equated to the claimed second movable part). It would have been obvious to one skilled in the art at the time of the invention to modify the accelerometer of Seshia according to the configuration shown in McNeil, in order to enable multiple axis differential acceleration sensing with one proof mass (see McNeil, paragraph [0023]).
Regarding Claim 2, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 1.  Seshia further teaches wherein the first operation includes deriving the information based on a difference and a sum of a first resonance frequency of the first movable beam and a second resonance frequency of the second movable beam, the first resonance frequency being obtained from the first signal, the second resonance frequency being obtained from the second signal (paragraphs [0053]-[0056], [0081], and [0088]-[0089]).  
Regarding Claim 7, Seshia teaches a sensor (Fig. 6), comprising: a first detection element (Fig. 6, elements 110, 116, 122); and a processing part (elements 133, 135, 137, 155, 159, and 157), the first detection element including a base body (frame, paragraph [0088]), a first supporter fixed to the base body (flexures 116), a first movable part supported by the first supporter and separated from the base body (proof mass 110), the first movable part including a first movable base part (124) supported by the first supporter (124 is indirectly supported by 116), a second movable base part (top end supporter of top resonant element 122) connected with the first movable base part (connected to 124 via 122), a first movable beam including a first beam (122 top), and a second movable beam including a second beam (122 bottom), the first beam including a first end portion and a first other end portion (122 top has two ends), the first end portion being connected with the first movable base part (122 is connected to 124), the second beam including a second end portion and a second other end portion (122 bottom has two ends), the second end portion being connected with the first movable base part (122 is connected to 124), a first counter conductive part facing the first movable beam (top electrode 132), and a second counter conductive part facing the second movable beam (bottom electrode 132), the processing part being configured to perform a first operation, the first operation outputting information regarding an acceleration corrected for a temperature based on data37 regarding relationship between a first resonance frequency of the first movable beam based on a first signal obtained from the first counter conductive part, a second resonance frequency of the second movable beam based on a second signal obtained from the second counter conductive part (paragraphs [0053]-[0056], [0081], and [0088]-[0089]), the first resonance frequency and the second resonance frequency (paragraphs [0053]-[0056], [0081], and [0088]-[0089]), and a plurality of accelerations and a plurality of temperatures (the sensor of Seshia operates over time, and therefore outputs information regarding a plurality of accelerations and temperatures over time).  
Seshia does not specifically teach the first other end portion being connected with the second movable base part and the second other end portion being connected with the second movable base part.  However, in the related art, Fig. 1 of McNeil teaches an accelerometer having beams (42, 44, 46, and 48) that are each attached between an anchor 28 and proof mass 34 (see paragraph [0018] of McNeil; the anchor 28 of McNeil is equated to the claimed second movable part). It would have been obvious to one skilled in the art at the time of the invention to modify the accelerometer of Seshia according to the configuration shown in McNeil, in order to enable multiple axis differential acceleration sensing with one proof mass (see McNeil, paragraph [0023]).
Regarding Claim 8, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 1.  Seshia further teaches wherein the first movable part is conductive (paragraph [0043], the proof mass is silicon), the first signal corresponds to a first electrical signal generated between the first movable part and the first counter conductive part, and the second signal corresponds to a second electrical signal generated between the first movable part and the second counter conductive part (electrical signals are generated in each of resonant elements 122 between drive electrodes 130 and electrode 132 based on the physical connection between resonant elements 122 and proof mass 110 via microlevers 124, see paragraph [0088]).  
Regarding Claim 9, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 1.  Seshia further teaches wherein a first direction from the base body toward the first movable part crosses a second direction from the first end portion toward the first other end portion (a direction from the frame to the proof mass 110 is horizontal across Fig. 6, and crosses the direction of from one end to the other of resonant elements 124), and a direction from the second end portion toward the second other end portion is along the second direction (both resonant elements 124 are oriented in the same direction).  
Regarding Claim 10, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 9.  Seshia further teaches wherein the first movable part further includes a connection base part (paragraph [0024], mechanical stage), the connection base part is provided between the first movable base part and the second movable base part, and connects the first movable base part and the second movable base part each other (paragraph [0024], mechanical stage between the proof mass and the frame), a third length along the third direction of the connection base part is shorter than a first length along the third direction of the first movable base part (any portions of the mechanical stage may be equated to the third and first length), shorter than a second length along the third direction of the second movable base part (any portion of the top end supporter of top resonant element 122 may be equated to the second length), and the third direction crosses a plane including the first direction 38and the second direction (the third direction appears to be vertically across Fig. 6, where the mechanical stage would be between the resonant elements 122; the third direction crosses a plane including the first direction and the second direction), and the connection base part is between the first beam and the second beam in the third direction (the mechanical stage would be located vertically between resonant elements 122).  
Regarding Claim 15, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 2.  Seshia further teaches wherein the first detection element includes a first drive conductive part and a second drive conductive part, the first drive conductive part faces the first movable beam, the second drive conductive part faces the second movable beam (Fig. 6, drive electrodes 130), the first operation includes applying a first voltage including an AC component to the first drive conductive part to vibrate the first movable beam, and applying a second voltage including an AC component to the second drive conductive part to vibrate the second movable beam (paragraph [0088], an alternating voltage is applied via drive electrodes 130).  
Regarding Claim 20, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 1.  Seshia further teaches the sensor according to claim 1; and a circuit processing part configured to control a circuit based on a signal obtained from the sensor (paragraphs [0002]-[0003], the claimed sensor can be used in various applications, including bio-molecular; chemical diagnostics; high-precision force, mass strain, and charge sensing; and motion sensing.  In any of these applications, the sensor output would be used to control a circuit).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seshia in view of McNeil in further view of Reinke (U.S. Pat. Pub. No. 2021/0140992).
Regarding Claim 3, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 2.  Seshia in view of McNeil does not teach wherein the first operation includes acquiring data from a storage part storing the data regarding a relationship between the acceleration and the temperature, and the first resonance frequency and the second resonance frequency, and includes deriving the information based on the data.  However, Reinke teaches in paragraph [0027] a memory that is configured to store information in the accelerometer system, including program instructions for execution by processing circuitry.  Reinke further teaches that the processing circuitry is configured to calculate the acceleration of the vibrating beam accelerometer (VBA) based on the resonant frequency of the resonator in paragraph [0004], and that temperature can be taken into account in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include a memory such as is taught in Reinke in the system of Seshia and McNeil, in order to enable determining of the acceleration by the processing circuitry, and to store information in the accelerometer system during operation (see Reinke, paragraphs [0025]-[0027]).
Regarding Claim 4, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 3.  Seshia in view of McNeil does not teach the storage part.  However, Reinke teaches in paragraph [0027] a memory that is configured to store information in the accelerometer system, including program instructions for execution by processing circuitry.  It would have been obvious to one skilled in the art at the time of the invention to include a memory such as is taught in Reinke in the system of Seshia and McNeil, in order to enable determining of the acceleration by the processing circuitry, and to store information in the accelerometer system during operation (see Reinke, paragraphs [0025]-[0027]).
Regarding Claim 5, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 3.  Seshia further teaches that the acceleration is a first function of the first resonance frequency and the second resonance frequency (paragraph [0056], difference), the temperature is a second function of the first resonance frequency and the second resonance frequency (paragraph [0055], sum).  Seshia and McNeil do not specifically teach that the data includes at least one of values of a coefficient included in the first function and a coefficient included in the second function.  However, Reinke teaches in paragraph [0027] a memory that is configured to store information in the accelerometer system, including program instructions for execution by processing circuitry.  Reinke further teaches that coefficients, such as a quadratic nonlinearity coefficient, can be used to perform calculations by the processing circuitry in the VBA (see Reinke, paragraphs [0021]).  It would have been obvious to one skilled in the art at the time of the invention to include coefficients stored in a memory such as is taught in Reinke in the system of Seshia and McNeil, in order to enable determining of the acceleration by the processing circuitry (see Reinke, paragraphs [0025]-[0027]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seshia in view of McNeil in further view of Trusov (U.S. Pat. Pub. No. 2014/0208823).
Regarding Claim 14, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 2.  Seshia further teaches wherein the first detection element includes a first drive conductive part and a second drive conductive part (Fig. 6, drive electrodes 130), the first drive conductive part faces the first movable beam, the second drive conductive part faces the second movable beam, the first resonance frequency changes by a first voltage of the first drive conductive part, the second resonance frequency changes by a second voltage of the second drive conductive part (paragraphs [0088]-[0089]).  Seshia in view of McNeil does not specifically disclose that the first operation includes changing at least one of the first voltage or the second voltage and reducing temperature dependence of the difference between the first resonance frequency and the second resonance frequency.  However, Seshia does disclose in paragraph [0088] that an alternating, or changing, voltage is applied via drive electrodes 130.  Further, Trusov teaches in paragraph [0026] switching (i.e., changing) a DC bias voltage that is input to an accelerometer in order to decouple the effect of temperature errors from acceleration.  It would have been obvious to on skilled in the art at the time of the invention to include the voltage switching of Trusov in the system of Seshia, in order to in order to decouple the effect of temperature errors from acceleration (see Trusov, paragraph [0026]).
Regarding Claim 19, Seshia in view of McNeil teaches everything that is claimed above with respect to Claim 1.  Seshia and McNeil do not teach a second detection element including a second supporter fixed to the base body; and a second movable part supported by the second supporter and separated from the base body, an angle being configured to be detected by a signal corresponding to movement of the second movable part.  However, Trusov teaches in Fig. 1 a MEMS IMU that includes a gyroscope 12, which measures an angle, that is located on a chip that includes X and Y accelerometers 16a and 16b.  The gyroscope 12 is equated to the second detection element.  It would have been obvious to one skilled in the art at the time of the invention to include a gyroscope as taught in Trusov in the accelerometer of Seshia and McNeil, in order to provide an IMU having high precision and stability (see Trusov, paragraph [0003]).

Allowable Subject Matter
Claims 6, 12-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although there are no prior art rejections for Claims 11 and 18, the Examiner cannot comment on its allowability until all the rejections under 35 U.S.C 112 are satisfactorily addressed.
Regarding Claim 6, the Claim features “wherein the acceleration and the temperature are represented by following a first equation and a second equation, 

    PNG
    media_image1.png
    36
    244
    media_image1.png
    Greyscale
2)
the G (f1, f2) is the acceleration, the T (f1, f2) is the temperature, the f1, is the first resonance frequency, the f2 is the36 second resonance frequency, the a1, the b1, the c1, the a2, the b2, and the c2 are coefficients, 
the data includes at least one of values of the a1, the b1, the c1, the a2, the b2, and the c2” were not found in the prior art.  
Regarding Claim 11, the Claim features “wherein the first movable part further includes a movable member, the second movable base part is between the connection base part and the movable member in the second direction, the movable member is connected with the second movable base part, and a length along the third direction of the movable member is longer than the second length” were not found in the prior art.  
Regarding Claim 12, the Claim features “wherein the first movable beam further includes a first movable conductive part, and a first connection region, the first beam includes a first intermediate region between the first end portion and the first other end portion, the first connection region connects the first intermediate region and the first movable conductive part, and a length along the second direction of the first movable conductive part is longer than a length along the second direction of the first connection region” were not found in the prior art.  Claim 13 is allowable due to its dependency on Claim 12.
Regarding Claim 16, the Claim features “wherein a DC component of the first voltage is different from a DC component of the second voltage” were not found in the prior art.  
Regarding Claim 17, the Claim features “wherein the first detection element includes first to fourth drive conductive parts, the first drive conductive part faces the first movable beam, the second drive conductive part faces the second movable beam, the third drive conductive part faces the first movable beam, the fourth drive conductive part faces the second movable beam, the first operation includes applying a first voltage including an AC component to the first drive conductive part to vibrate the first movable beam, applying a second voltage including an AC component to the second drive conductive part to vibrate the second movable beam, and applying a DC voltage to at least one of the third drive conductive part or the fourth drive conductive part” were not found in the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./           Examiner, Art Unit 2863      
                                        

/NATALIE HULS/           Primary Examiner, Art Unit 2863